                 Case 1:20-cv-00682-BAH Document 1 Filed 03/09/20 Page 1 of 13




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

       APEX CLEAN ENERGY, INC.,
       310 4TH St. N.E.
       Charlottesville, VA 22902

          Plaintiff

       -against-                                   Case No.

   UNITED STATES CITIZENSHIP AND                   COMPLAINT
   IMMIGRATION SERVICES,
   20 Massachusetts Ave NW,
    Washington DC 20529

       Defendant



                                              COMPLAINT

                                            INTRODUCTION

1. This is an action brought under the Administrative Procedure Act , 5 U.S.C. § 701 et seq., seeking to

have the United States Citizenship and Immigration Services’ (USCIS) decision denying Apex Clean

Energy, Inc.’s (Apex) petition in File Number EAC1915652096 to classify Saliha Zeynep Kabaca as a

specialty occupation worker and change her nonimmigrant status to “H-1B”, Exhibit A, held unlawful

and set aside.

2. As will be shown, the decision was arbitrary and capricious in that it failed to consider the opinion of

two leading experts that the job offered Ms. Kabaca was a specialty occupation within the meaning of

subclause 4 and the second part of subclause 2 of 8 C.F.R. § 214.2(h)(4)(iii)(A), and, in addition, was

entirely unsupported by any evidence in the record.


                                             JURISDICTION

3. This being a civil action against the United States arising under the Administrative Procedure Act, a

law of the United States, original jurisdiction over this matter is vested in this Court by 28 U.S.C. § 1331.
             Case 1:20-cv-00682-BAH Document 1 Filed 03/09/20 Page 2 of 13




                         RELEVANT FACTS AND PROCEDURAL HISTORY

4. On April 1, 2019, Apex filed a petition to classify Kabaca as an H-1B nonimmigrant under section

101(a)(15)(H)(i)(b) of the Immigration and Nationality Act (the Act). Exhibit A at 1, Exhibit B.

5.In this petition Apex introduced itself as follows:


       Apex is an independent renewable energy company focused on building utility-scale generation
       facilities. Apex is building one of the nation's largest, most-diversified portfolios of renewable
       energy resources. We are a leader in the renewable energy field, with $4.5 billion in clean energy
       opportunity created and 2,226 MW of clean energy in operation. We currently employ
       approximately 230 individuals in the United States. Many of them are professionals with the
       specialized education needed to work in the clean energy resources industry. The Energy Project
       Finance Specialist is one of the positions requiring specialized education. Exhibit B at 69.


6. Apex went on to indicate that:


       Apex wishes to employ Ms. Kabaca in the specialty occupation position of Energy Project Finance
       Specialist. She will be responsible for economic and financial forecasting for wind and solar
       energy projects, including work regarding debt, sensitivity analysis, and structuring cash and tax
       equity investment. She will provide technical support for design and construction; and evaluate
       proposals, bids or RFPs, operating assumptions, cash flows, tax benefits, and other project
       financing considerations. The specific job duties include the following:
       • Create financial models of assumptions and structures for utility-scale renewable energy projects,
       including debt, equity, PTC/ITC, grants and other incentives, depreciation benefits, lease
       financing, and partnership flips. reform sophisticated modeling tasks for wind and solar energy
       projects with Excel, including coding macros, creating circular spreadsheet models, analyzing
       financial data, optimizing IRRs with solver and VBA programming.
       • Model economics of project documents, including land leases, IC, EPC/BOP, PPA, and O&M.
       • Conduct analyses of tax agreements, power purchase agreements, lease agreements, bank
       offerings and interconnection agreements for negotiations of terms of energy projects.
       • Provide narrative analysis of financial models for project financing and investment consideration.
       • Provide project status reports to project teams, management, customers, or owners.
       • Update estimates, forecasts, or budgets for energy projects, including updating all project models
       with new and revised assumptions. Perform sensitivity analysis on project
       models.
       • Review civil design, engineering, or construction technical documentation to ensure compliance
       with relevant industrial codes or regulations and to evaluate impact to project
       finances.
       • Provide technical insights to ensure that wind project needs and objectives are met in support of
       Project Development, Construction and Engineering, Asset Management and other departments.
       • Prepare or assist in the preparation of applications for environmental permits by providing
       economic analyses of environmental compliance including benefit-cost analysis.
                Case 1:20-cv-00682-BAH Document 1 Filed 03/09/20 Page 3 of 13




       • Review or evaluate proposals or bids to make recommendations regarding awarding of contracts.
       • Support Business Development team in responding to requests for proposals (RFPs) for wind
       project construction or equipment acquisition. Id. at 69-70.

7. Apex also explained that

       The Energy Project Finance Specialist must have a Bachelor's degree in Engineering Management
       or Business Management, with coursework or experience in financing and financial modeling,
       including as they pertain to the energy industry. This specialized education is a minimum for
       performing the complex tasks of the position. As detailed above, the Energy Project Finance
       Specialist must create and manipulate sophisticated financial models for wind and solar projects
       and play a key role in negotiating and managing these renewable energy projects. This could not
       be done without an advanced understanding of the financing and management of energy projects
       and proficiency with the associated modeling methodologies taught in graduate Engineering
       Management
       or Business Management programs. Id. at 70-71.


8. The petition also contained a copy of Ms. Kabaca’s Master of Engineering Management diploma

from Duke University.

9. On May 29, 2019, the USCIS issued a request for evidence questioning whether the job offered was

in a specialty occupation.

10. On approximately August 19, 2019, Apex responded with a still more detailed description of the

duties of the position as well as an equally detailed description of the coursework needed to perform

these duties:


     Create financial models of assumptions and structures for utility-scale renewable energy projects,
        including debt, equity, PTCIJTC, grants and other incentives, depreciation benefits, lease
        financing, and partnership flips.
     • Provide       narrative   analysis of financial models for project financing and investment
         consideration.
     • Update estimates, forecasts, or budgets for energy projects, including updating all project
         models with new and revised assumptions. Perform sensitivity analysis on project models.

                                                    2
             Case 1:20-cv-00682-BAH Document 1 Filed 03/09/20 Page 4 of 13




 •   Prepare or assist in the preparation of applications for environmental permits by providing
     economic analyses of environmental compliance including benefit-cost analysis.

More Detailed Description

     The Energy Project Finance Specialist's main duty is to keep project financial models up to date;
     communicating regularly with Engineering, Construction, Development, Wind/Solar Resource,
     Land, and Legal teams. Assess all project intel from these teams, convert information to project
     model inputs and conduct project finance modeling. Calculate the economic impact of any
     material information received from teams on Apex's profit margin. Create custom pro-formas and
     tools for projects that involve special financial products; sale-leaseback, investment royalty or
     other distinct features. Quantify the improvements or drawbacks of such products and make
     suggestions on investment decisions. Support project developers by creating customized Excel
     tools that calculate the financial impacts ofproposed property taxes from counties, environmental
     mitigation costs for endangered species, landowner payments and special leases. Support the
     project developer in counties that have complex property tax mies by communicating with outside
     tax consultants.

Coursework Needed to Perform Tasks

     Finance in High-Tech Industries (EGRMGMT 530): Tasks require financial analysis with
     discounted cash flows and calculate project retums on a daily basis. These activities are the essence
     of project finance. Courses teaches how to structure and discount cash inflows (e.g., power sales
     through off-take agreements) and cash outflows (e.g. O&M, land lease, BOP, property tax and
     insurance) and how to calculate IRR, NPV and payback period based on discounted cash flows.
     All essential knowledge to perform tasks. Course also teaches how to compare and make investment
     decisions based on the net present value calculations. Tasks involve conducting such comparative
     analysis on several scenarios involving environmental mitigation scenarios, property tax
     payment scenarios and purchase/rent decisions on land use.


Listed Job Tasks

 •  Review or evaluate proposals or bids to make recommendations regarding awarding of
     contracts.
 • Support Business Development team in responding to requests for proposals (RFPs)    for wind
 project construction or equipment acquisition.

More Detailed Description

     Work closely with Business Development team on responding to RFPs (Request for Proposal)
     published by C&I and Utilities seeking renewable energy procurement. Constmct the financial
     model with the type of power offtake product specified in the RFPs. Run LCOE, IRR, NPV and
     Profit sensitivities on the Power Purchase Agreement (PPA)
                                                 3
             Case 1:20-cv-00682-BAH Document 1 Filed 03/09/20 Page 5 of 13




     pricing. Create pricing sheets and report all the sensitivities for the Pricing Meetings with the
     participation of the management team to finalize responses to RFPs; answer
     questions regarding sensitivities and pricing

Coursework Needed to Perform Tasks

     Modeling for Energy Systems (ENVIRON 635): Course provide needed background in US energy
     sector and power markets through case studies requiring Excel modeling. Worked on
     applications and case studies dealing with energy systems problems, their externalities, and
     government policies that affect them; all market forces that define our power merchant forecast
     price assumptions and as a result shape the pricing recommendations generated as part
     of Energy Project Finance Specialist role.

Listed Job Task

 •   Perform sophisticated modeling tasks for wind and solar energy projects with Excel, including
     coding macros, creating circular spreadsheet models, analyzing financial data, optimizing IRRs
     with solver and VBA programming.

More Detailed Description

     Energy Finance Specialist tasked with increasing finance model efficiency through VBA
     programming. This requires optimization of financial model macros in VBA by creating a Master
     Excel Workbook to store all customized tools developed to date by financial analyst team, tools
     such as tornado chart, sources and uses tables, change registers and so on. Program a custom user
     interface and customized Excel Ribbon to create shortcuts to all the macros that the financial analyst
     team uses on a daily basis. Develop macros that enables the use of tools stored in the Master
     Excel Workbook on the project model by a single click. Convert the custom user interface to an
     Excel Add-in, share and install the add-in to all financial analyst computers, enabling them to
     operate the project models more effectively.

     Coursework Needed to Perform Tasks

     Modeling for Energy Systems (ENVIRON 635): Energy Project Finance Specialist must do
     extensive Excel Modeling; coding macros, creating circular spreadsheet models, analyzing
     financial data, optimizing IRRs with solver and VBA programming. Course builds on knowledge
     of advanced calculation and optimization programs like MATLAB to teach how to use Excel VBA.
     Provides needed education to become advanced Excel user.


Listed Job Tasks

 •   Model economics of project documents, including land leases, IC, EPC/BOP, PPA, and
     O&M
             Case 1:20-cv-00682-BAH Document 1 Filed 03/09/20 Page 6 of 13




 • Conduct analyses oftax agreements, power purchase agreementConducting analyses of lease
    agreements, bank offerings and interconnection agreements for negotiations of terms of energy
    projects.
 • Review civil design, engineering, or construction technical documentation to ensure
   compliance with relevant industrial codes or regulations and to evaluate impact to project finances.
 • Provide project status reports to project teams, management, customers, or owners.

More Detailed Description

     Support the deal team, Senior VP and Senior Director of Finance, on, for example, a build- transfer
     deal of a 385 MW wind project in Michigan. Prepare customized financial models for mezzanine
     debt and construction loan lenders. Work with legal team to identify risk elements in Build-
     Transfer Agreement and visualize Apex Equity risk exposure through decision trees. Make a
     presentation to the Investment Committee, i.e. C-suite, addressing any questions regarding the
     relationship between the major turbine and security payments, and the magnitude of Apex risk
     exposure. Collect the construction loan term-sheets from more than a dozen banks; review all
     material, and follow-up with associates at banks on construction loan sizing and pricing.
     Understand all information presented and create monthly sources and uses tables for the deal
     team as well as visual materials comparing upfront fees, loan margins and Apex profit margin.
     Work with the Engineering team and Legal team to identify indemnities in Balance of Plant and
     Turbine Supply Agreements; analyze and visualize how the Apex Equity risk is reduced by
     indemnities. Support all due- diligence activities.

Coursework Needed to Perform Tasks

     Intellectual Property, Business Law, and Entrepreneurship (EGRMGMT 520): Energy
     Project Finance Specialist must review and understand legal documents such as land lease
     agreements as they relate to obligation to pay landowners, state revenue rulings relating to sales
     and use tax, state tax bills relating to property tax, bank offerings relating to construction or
     mezzanine loan to finance our projects, letter of intents relating to the financial terms of
     transactions of developed projects and their assets to a sponsor, decommissioning plans relating
     to letter of credit facilities, and request for proposals relating to potential offtake agreements.
     Course teaches how to identify indemnities, understand the contract risks, covenants and
     liabilities. Background needed to know what information to look for in long legal documents,
     such as Build-transfer Agreements, Turbine Supply Agreements, Balance of Plant Agreements
     and how to extract the information to plug into project financial models or to create custom
     visualization tools.

     Advanced Finance for Technology-Based Companies (EGRMGMT 532): This advanced
     level finance course needed so Energy Finance Specialist can understand and model bank
     offerings such as a construction loan which is a short-term loan and mezzanine debt which can be
     a short or a long-term loan. Course teaches how to calculate financial results and consequences
     of lending and borrowing money and enables individual to model different scenarios and advise
             Case 1:20-cv-00682-BAH Document 1 Filed 03/09/20 Page 7 of 13




     on borrowing choices that benefit company. Teaches comparing different bank offerings and
     presenting results.

More detailed Description


       Troubleshoot Solar Project Model pro-forma and add detailed costs modeling related to solar
       technology. Communicate regularly with Solar Development, Engineering, Construction Teams
       and Solar Resource Team on the solar technology to increase the functioning of solar financial
       model and improve accuracy in covering solar industry applications and standards. Improve
       financial model by adding degradation costs based on module type; monocrystalline or
       polycrystalline, including availability assumptions as part of the total energy produced, converting
       NCF metric to specific yield which is the industry standard for solar energy production reporting


Coursework Needed to Perform Tasks

        Management of High-Tech Industries (EGRMGMT 540): Needed background for
        collaboration with different departments in preparing reliable and accurate financial models
        for projects Teaches to manage financial inputs by building accountability, communicate
        effectively, resolve misunderstandings and have difficult conversations that lead to positive
        outcomes. Teaches how to effectively give and receive constructive feedback.

23. Apex also submitted extensive evidence that the duties of this position required a specialized degree

in engineering management or related field, including a letter from Pam Poisson, Chief Financial Officer

and Senior Vice President of Operations of the AWEA (American Wind Energy Association), the national

trade association for the U.S. wind industry, explaining that “I am writing to confirm that organizations

in the renewable energy field such as Apex Clean Energy ("Apex”) routinely employ individuals with

at least a Bachelor's in Engineering Management or a related field for positions such as the Energy

Project Finance Specialist. This position is the basis for Apex's H-1B petition for Saliha Kabaca.

Education in such a degree program is needed to perform the complex and sophisticated job tasks of

the proffered position.” Exhibit D at 22.

25. Ms. Poisson explained that she is a finance professional who has worked in the renewable energy

field for nearly 10 years and that in her role overseeing AWEA's Human Resources function, she has

become familiar with the hiring needs of those in the renewable energy industry.
             Case 1:20-cv-00682-BAH Document 1 Filed 03/09/20 Page 8 of 13




26. The reasons for Ms. Poisson’s opinion are described in elaborate and closely reasoned detail in her

supporting letter. Exhibit D at 22- 27.

28. Apex also submitted a letter from Dr. Bradley Fox, Associate Dean of the Engineering Master

Program and Executive Director of the Master of Engineering Management at Duke University. Exhibit

D at 29.

27. Dean Fox opines that performance of the job tasks of the offered position would require, at a

minimum, a Bachelor's, and preferably a Master's, in Engineering Management or a related field with

energy industry coursework. Dean Fox explains:


       To competently perform these job tasks, one must be knowledgeable of the energy industry
       from both a technical and a business perspective. The technical perspective is required to
       understand the complex technical requirements and the ability and extent of the proposed
       solutions to address the customer's needs. It is important to have specific knowledge of energy
       systems to make these technical assessments.

       To competently perform these job tasks, one must be knowledgeable of the energy industry from
       both a technical and a business perspective. The technical perspective is required to understand
       the complex technical requirements and the ability and extent of the proposed solutions to address
       the customer's needs. It is important to have specific knowledge of energy systems to make these
       technical assessments.

       The business perspective is required to understand the customer's needs and to develop business
       models to project how the proposed solutions will address these needs and translate into financial
       returns for the customer. It is also critical to be an effective communicator and work effectively
       with individuals within and outside of the organization. Finally, it is important to have an
       understanding of business and contract law to analyze and interpret various agreements related to
       the terms of the project.

       Additionally, the combination of technical and business perspectives are required to ensure
       customer needs, technical requirements, technical solutions and financial impact are all aligned
       and integrated. Lack of communication between the technical organization and the business
       organization and a common source of problems in the completion of large, complex projects.
       Having an individual versed in both the technical and the business aspects of a project eliminates
       the potential to a miscommunication and improves project performance and outcomes.

       Her classes related to modeling of energy systems, energy economics, and energy policy provided
       the needed foundation to understand the energy industry. The courses related to finance and the
       development of technical and financial models enable her to build complex models to project
                 Case 1:20-cv-00682-BAH Document 1 Filed 03/09/20 Page 9 of 13




          the financial performance of proposed energy solutions. The marketing coursework enabled her
          to better understand customers and customer needs, while the intellectual property and business
          law class was needed to understand complex legal agreements.

[
    27. Nevertheless, on September 27, 2019, the USCIS issued a decision denying Apex’s petition

    because it supposedly had failed to establish that the job offered qualified as a specialty occupation

    under any of the four criteria set forth in 8 C.F.R. § 214.2(h)(4)(iii), providing that:

          Criteria for H-1B petitions involving a specialty occupation.

          (A) Standards for specialty occupation position. To qualify as a specialty occupation, the
          position must meet one of the following criteria:

          (1) A baccalaureate or higher degree or its equivalent is normally the minimum requirement for
          entry into the particular position;

          (2) The degree requirement is common to the industry in parallel positions among similar
          organizations or, in the alternative, an employer may show that its particular position is so
          complex or unique that it can be performed only by an individual with a degree;

          (3) The employer normally requires a degree or its equivalent for the position; or

          (4) The nature of the specific duties are so specialized and complex that knowledge required to
          perform the duties is usually associated with the attainment of a baccalaureate or higher degree.

      28. Although the decision dismissed the opinions of Ms. Poisson and Dr. Fox as they pertained to the

          first portion of subclause 2 of this regulation, it did not consider, or even mention, their opinions

          in determining that Apex had failed to establish that the job offered was a specialty occupation

          under the second portion of subclause 2 nor in connection with subclause 4 at all.

This action ensued.

                                              CAUSE OF ACTION

                                                     COUNT I

       THE USCIS’ DECISION WAS ARBITRARY AND CAPRICIOUS BECAUSE IT FAILED TO
            CONSIDER EXTENSIVE EVIDENCE CONTRADICTING ITS CONCLUSION

      29. 5 U.S.C. § 706 provides in material part that:
                  Case 1:20-cv-00682-BAH Document 1 Filed 03/09/20 Page 10 of 13




         To the extent necessary to decision and when presented, the reviewing court shall decide all
         relevant questions of law, interpret constitutional and statutory provisions, and determine the
         meaning or applicability of the terms of an agency action. The reviewing court shall—

         (1) compel agency action unlawfully withheld or unreasonably delayed; and
         (2)hold unlawful and set aside agency action, findings, and conclusions found to be—
         (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;

    30. Inasmuch as the USCIS’ decision in this action completely ignored both expert opinions

         submitted by Apex in support of two of the criteria by which a job may be determined to be in a

         specialty occupation, the agency’s decision was arbitrary and capricious and so should be held

         unlawful and set aside.

    31. USCIS provided only one reason for denying this petition and that is that it failed to establish

         that the job offered wasn't a specialty occupation.

    32. Although Apex provided the agency with letters from 2 experts in support of its position that it

         satisfied the second part of criterion 21 and at least 1 that it satisfied criterion 4, the agency

         neither considered nor even acknowledged either of them in its consideration of either of these

         tests.

    33. For example, Pam Poisson, in the first paragraph of her letter, opined that:


                   organizations in the renewable energy field such as Apex Clean Energy ("Apex')
                   routinely employ individuals with at least a Bachelor's in Engineering Management or a
                   related field for positions such as the Energy Project Finance Specialist. This position is
                   the basis for Apex's H-lB petition for Saliha Kabaca. The specialized education received
                   in such a degree program is needed to perform the complex and sophisticated job tasks
                   of the proffered position.
                   Exhibit D at 22.




1
 Criterion 2 consists of a two pronged test connected by the word “or”. Accordingly, satisfaction of either prong of this
criterion establishes that the job offered is a specialty occupation.
         Case 1:20-cv-00682-BAH Document 1 Filed 03/09/20 Page 11 of 13




34. Therefore Ms. Poisson unmistakably concluded that this position is so complex that it can only

   be performed by an individual with a bachelor’s degree in engineering management or related

   field, and so satisfies the second prong of criterion 2.

35. Further, Dean Fox , after detailing the duties of the offered position at length concludes that:


           it is my opinion that these job tasks are so specialized and complex that one could not
           perform them without, at a minimum, the education, training and skills generally attained
           in earning at least a Bachelor's, and preferably a Master's, in Engineering Management or
           a degree in a related field such as Business Management with coursework relevant to the
           energy industry.

           Exhibit D at 31


36. Accordingly, both of these letters directly assert that the particular position is so complex that it

   can only be performed by an individual with a specialized degree, and so qualifies as a specialty

   occupation under the second alternative of criterion 2.

37. Further, Dean Fox's letter directly asserted that the duties of the offered position are “so

   specialized and complex", supra, that it requires someone with a specialized degree to perform

   and therefore squarely meets the requirements of criterion 4.

38. “USCIS (is) free to take issue with the substance, credibility, or weight of the evidence submitted

   and explain why it took such issue, but the agency was not permitted to pretend the evidence did

   not exist.” Stellar IT Sols., Inc. v. United States Citizenship & Immigration Servs., 2018 U.S.

   Dist. LEXIS 196284, *23.

39. ("[A]n agency cannot ignore evidence contradicting its position." Genuine Parts Co. v. EPA, 890 F.3d

   304, 312 (D.C. Cir. 2018) (quoting Butte Cty. v. Hogen, 613 F.3d 190, 194, 392 U.S. App. D.C. 25

   (D.C. Cir. 2010)).

40. Inasmuch as the USCIS’ decision completely failed to consider and in fact ignored the opinions

   of both of Apex’s experts in concluding that the job offered to Ms. Kabacana did not qualify as a
         Case 1:20-cv-00682-BAH Document 1 Filed 03/09/20 Page 12 of 13




   specialty occupation under criterion 4 or the second prong of criterion 2 of § 214.2(h)(iii)(A), it

   was arbitrary and capricious and so should be held unlawful and set aside.

                                                COUNT II

                THE AGENCY’S DECISION WAS ARBITRARY AND CAPRICIOUS
                    BECAUSE IT WAS UNSUPPORTED BY ANY EVIDENCE

41. The plaintiff adopts by reference herein all of the preceding averments of this complaint.

42. The record contains substantial evidence that the proffered position satisfied the requirements to

   be classified as a specialty occupation set forth in the 4th subclause and the 2nd prong of the 2nd

   subclause of 8 C.F.R. § 214.2(h)(4)(iii)(A), i.e., the competent and uncontested opinions of Pam

   Poisson and Dean Bradley Fox.

43. The record contains no evidence to the contrary.

44. Accordingly, the USCIS’ conclusion that Apex failed to carry its burden of proving that the job

   offered was a specialty occupation was not supported by substantial, or in fact any, evidence.

45. A decision which is unsupported by substantial evidence is arbitrary and capricious. Association

   of Data Processing Serv. Orgs. v. Board of Governors, 240 U.S. App. D.C. 301, 745 F.2d 677,

   683 (D.C. Cir. 1984) (Scalia, J)

   WHEREFORE inasmuch as the agency’s decision in this matter was arbitrary and capricious this

   Court should exercise its authority under 5 U.S.C. § 706(2) to hold it unlawful and set it aside.

   FURTHER, inasmuch as the agency’s arbitrary decision in this matter has unreasonably delayed

   a proper decision in this matter, this Court should exercise its authority under 5 U.S.C. § 706(1)

   to compel the agency to issue a new decision in this matter which is neither arbitrary, nor

   capricious, nor an abuse of discretion nor not in accordance with law, within no more than thirty

   (30) days of the date of its Order setting aside the decision herein.
            Case 1:20-cv-00682-BAH Document 1 Filed 03/09/20 Page 13 of 13




Respectfully submitted this 9th day of March, 2020


s/Michael E. Piston
Michael E. Piston (MI 002)
Attorney for the Plaintiffs
225 Broadway, Ste 307
New York, NY 10007
646-845-9895
